DETAILED ACTION
This is a first Office action on the merits to the application filed 11/17/2020. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-7, 10-14, 16-17, 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Noh et al. (US2018032855), hereinafter “Noh”, in view of Liu et al. (US20180367205), hereinafter “Liu”.

Regarding claim 1, 11 and 20, Noh teaches:
An uplink data transmission indication method, applied to a terminal and comprising: receiving, from a network side device, downlink control information (DCI) used for scheduling uplink data transmission , wherein the DCI comprises at least one of a channel state information reference signal indicator (CRI) field or a synchronization signal block indicator (SSBRI) field (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station (BS is form of a network side device) to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0068]: the method of notifying a terminal of a given UL beam by indicating an SR or CRI or SSBRI, such indication may be transmitted through higher layer signaling, DCI.)
Particularly for claim 11, Noh does not teach:
A terminal, comprising a processor, a memory and a program stored in the memory and executable on the processor, wherein when the program is executed by the processor, the processor is configured to:
However, Liu discloses:
 a terminal ([0051], Fig. 4: processing system 400), a processor (processor 404), a memory (memory 406, non-transitory computer readable medium), and a program executed by the processor (processor 404 adapted to perform computations and related tasks, with memory adapted to store programming for execution by the processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to implement the features and functions of the claimed limitations, a set of hardware components would be needed. 
Particularly for claim 20, Noh does not teach:
A computer readable storage medium, storing a program, wherein the program is executed by a processor to perform following steps:
However, Liu teaches:
A computer readable storage medium ([0051], Fig. 4: memory 406, non-transitory computer readable medium), storing a program, wherein the program is executed by a processor to perform following steps: (processor 404 adapted to perform computations and related tasks, with memory adapted to store programming for execution by the processor).
The rationale and motivation for Liu is the same as for claim 11 above.

Regarding claims 2 and 12, Noh teaches:
The uplink data transmission indication method according to claim 1, wherein at least one of the CRI field or the SSBRI field is used to indicate an optimal uplink transmit beam required in uplink data transmission. (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station to the terminal for uplink beam management. [0066]: Indicators include SRS resource indicator, SRS resource identity ID, SRS resource index (SRI), SSB resource indicator SSB resource index (SSBRI), CSI-RS resource indicator, CSI-RS resource ID, or CSI-RS index (CRI). [0067]: Base station may share information about which BPL will be used by transmitting a CSI-RI (CRI), SRI or SSBRI.)   

Regarding claims 3 and 13, Noh teaches:
The uplink data transmission indication method according to claim 2, wherein before the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: 
(Noh, [0010]: BPL indication method includes the terminal receiving a first information indicating a type of resource related to the UL transmission, and a second information indicating a resource of the type of resource from the base station, and selecting a beam for the UL transmission based on the first and second information received. See Fig. 3A, [0078-0083]: Operation 340, BS may indicate type of resource is DL CSI-RS, an SSB or an SRS [0082].)

Regarding claims 4 and 14, Noh does not teach:
The uplink data transmission indication method according to claim 1, wherein the DCI further carries at least one of a transmitted precoding matrix indicator (TPMI) or a rank indicator (RI) used for uplink data transmission.
However, Liu teaches:
the DCI further carries at least one of a transmitted precoding matrix indicator (TPMI) or a rank indicator (RI) used for uplink data transmission (Liu, Fig. 3, [0050]: Flow chart 300 TRP indicates preferred UL Tx beams with associated TRP beam information to the UE (Step 320). Step 330: TRP further sends a SRS resource allocation of the UL TX beams to the UE. TRP (blindly) detects the rank based on precoded SRS from UE, and (Step 350) transmits to the UE: Precorder (equates to Transmit PMI or TPMI, from the node) and a Rank (equates to rank indicator or RI, from the node) to the UE. By determining the precoders and the rank(s) the TRP selects a proper uplink beam combination for MIMO transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to make more efficient the selection of uplink beam by the TRP, bypassing the step where the UE calculates and then reports the PMI and RI back to the TRP. With this method the proper uplink beam combination may be the best possible beam combination [0050]. 

Regarding claims 6 and 16, Noh does not teach:
The uplink data transmission indication method according to claim 4, wherein before the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: receiving second configuration information from the network side device, wherein the second configuration information comprises information used to determine the TPMI, and the information used to determine the TPMI at least comprises port quantity information required in uplink data transmission.
However, Liu teaches:
receiving second configuration information from the network side device, wherein the second configuration information comprises information used to determine the TPMI, and the information used to determine the TPMI at least comprises port quantity information required in uplink data transmission. (Liu Fig. 1B: In this method for selecting beams for a non-codebook based uplink MIMO transmission [0023], Step 170 [0028] the TRP allocates sounding reference signal (SRS) resources where the SRS configuration includes time/frequency resources for SRS transmission, including the number of antenna ports for each SRS resource according to (previously received) UE capability. (Example given for UE equipped with 2 antenna panels, 2 TRX units, hence 2 ports. Step 170 continues TRP assigns SRS resource with 2 ports for each selected UE Tx beam.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to promote efficiency in the beam selection process, by indicating the plurality of panels, ports and hence beams possible. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claims 7 and 17, Noh does not teach:
The uplink data transmission indication method according to claim 1, further comprising: determining at least one of a PMI or a RI required in uplink data transmission.
However, Liu teaches:
The uplink data transmission indication method according to claim 1, further comprising: determining at least one of a PMI or a RI required in uplink data transmission (Liu Fig. 3, [0050]: Step 360, the TRP receives data (e.g. control data, user data, bearer data, etc.) based on the selected precoders (equates to the PMI) and ranks(s) (equates to the RANK Identifier RI) from the UE, e.g. a selected beam, combination.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Liu into the method of Noh in order to validate the use of both or separate the PMI value or the Rank value to selected the best selected beam for UL transmission. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 and 19, Noh teaches:
The uplink data transmission indication method according to claim 1, wherein after the step of receiving, from a network side device, DCI used for scheduling uplink data transmission, further comprising: determining whether to perform uplink data transmission (Noh, Fig 3A, [0084]: After step 345, receiving the resource indicators to be used for UL transmission to the terminal, the device has the optionality to transmit on the selected beam (i.e. the base station may receive an UL signal), device to determine). 

Claim 5 and 15 is rejected under 35 U.S.C 103 as being unpatentable over Noh, Liu and further in view of Hwang et al. (US20180248594) hereinafter “Hwang”.

Regarding claims 5 and 15, Noh does not teach:
The uplink data transmission indication method according to claim 4, wherein an uplink codebook indicated by the TPMI is a non-coherent codebook; or a value of a rank indicated by the RI is 1.       
However, Hwang teaches:
wherein an uplink codebook indicated by a value of a rank indicated by the RI is 1. (Hwang [0578]: A restriction that the rank 1 is always applied may be defined/configured (i.e. RI=1). In this case, a UE feeds back only one piece of the best channel direction information (CDI) which is applied as the beam coefficient of the CSI-RS resource #0)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hwang into the method of Noh and Liu in order to improve selecting the best beam in a MIMO scenario with restricting the selection to one antenna port (RI=1) to get the best system performance possible given CSI reported parameters.


Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Noh, Liu and further in view of Guo et al. (US20180206132) hereinafter “Guo.

Regarding claim 8, Noh teaches:
The uplink data transmission indication method according to claim 1, wherein the DCI further comprises (Noh, [0065-0068]: In uplink (UL) BPL indication method, RS resource indicators are transmitted by the base station (BS is form of a network side device) to the terminal for uplink beam management. [0068]: DCI is used for transmitting indicators.)
However, Noh does not teach the specifics of SRI(s) indicated by the gNB:
a sounding reference signal indicator (SRI) field (Guo Fig 15 [0246-0253], Step 1530, the gNB indicates on or more SRI(s), the uplink physical channel identities and slot timing information. [0248-0252} the gNB can signal one or more SRI to a UE, in the DCI [0249], such that the UE is requested schedule PUSCH, SPS UL transmission, apply TX beamformers on the DMRS, etc.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guo into the method of Noh and Liu in order to provide the optionality of additional SRS resources in different indicators for UL beam management, thereby improving on the beam selection and association process.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461